Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/043,351 filed on 9/29/20. Claims 1 - 10 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 – 2, 6- 7, 8 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE (Single carrier Frequency Domain Equalization on a Real-Time DSP-Based MIMO Test-Bed, IEEE hereafter) in further view of Martone (US 6,258,720).

Regarding claim 1, IEEE teaches  A radio communications method including carrying out, by a transmitter, transmission operations that comprise: -
generating signals carrying symbols to be transmitted and having a predefined time length (digital transmission; 244ms long; 84 slots N = 32 symbols are transmitted on each slot, even though DSP inherently means digital signal not specifically disclosed); and 
transmitting a radio frequency signal carrying, in successive, non-overlapped time frames or slots having the predefined time length, the digital transmission signals generated (MIMO test MUMS is a test-bed which has been developed at a signal processing group); 
the radio communications method further including carrying out, by a receiver, reception operations that comprise (the MUMS consists of up to four radio nodes: two transmitters and two receivers. All nodes have two antennas):
receiving the radio frequency signal transmitted by the transmitter (Rx receives the transmitted from the transmitter; MUMS); 
processing the received radio frequency signal so as to obtain a corresponding digital incoming signal (Rx receives the transmitted from the transmitter; MUMS);
applying an oversampling operation to the digital incoming signal thereby obtaining an oversampled digital incoming signal (Section III, subsection A, item 3, “channel estimation the receiver uses a fractionally spaced Kalman filter for channel estimation, four times over-sampling, section B, page 132); 
by over-sampling the received signal and IR spans over 6 symbols; It is clear that the channels change very little during the transmission over the frame. Considering an over-sampling of 4, it can be deduced that the channel IR spans over 6 symbols, page 133); and, 
for each detected time frame/slot, estimating respective symbols carried by the oversampled digital incoming signal in said time frame/slot by using a predefined reception matrix incorporating a predefined Kalman filter (By over-sampling the received signal, one can improve the performance by maximum ratio combining the estimates after equalization. This can be seen in Fig. 5 where the detected symbols are shown, section IV, page 134). Even though it is understood that it is inherent that the signal is digital and non-overlapping data symbols; but not explicitly disclosed in IEEE.
Martone teaches digital signal and non-overlapping data symbols (The invention relates to a method and apparatus for digital communications that provides high data rate wireless connections with bandwidth efficiency. The creation of multiple channels; that share the same time-frequency region) between the transmitter and the receiver is achieved by sampling the wavefield space with respect to the spatial domain, Abstract, To connect this consideration with a simple and intuitive example, consider a signal made of two pure oscillations occurring at non-overlapping distinct time intervals; col 10; lines 5 - 10). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Martone’s digital signal with non-overlapping data symbols. One would be motivated to combine these teachings because it will provide digital transmission of the signal and non-overlapping symbols make distinct time interval which will provide accurate symbols with no interference.

one of the following digital transmission techniques: a predefined raised-cosine-filter-based technique, a predefined code-division technique, or a predefined frequency-division technique (OFDM, Section I).

Regarding claim 6, The radio communications method according to claim 1, wherein the predefined Kalman filter is based on predefined or estimated noise levels related to radio communication carried out by the transmitter and the receiver (Kalman filtering, noise figure, Abstract, section II, page 132).

Regarding claim 7, A radio communications system comprising a transmitter and a receiver configured to carry out, respectively, the transmission and the reception operations of the radio communications method as defined in claim 1 (transmit and receive antennas, section I, page 131).

Regarding claim 8 – 10, the transceiver, transmitter and receiver substantially have same limitations as claim 7, thus the same rejection is applicable.  

6.	Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE (Single carrier Frequency Domain Equalization on a Real-Time DSP-Based MIMO Test-Bed, IEEE hereafter) in further view of Martone (US 6,258,720) in further view of Trott et al. (US 6,735,258)

Regarding claim 3, IEEE with Martone teaches claim 1; however does not specifically disclose Satellite transmission.
	Trott teaches satellite transponder (The multi-channel receivers also receive timing signals from GPS (Global Positioning System) satellites or some other radio precision timing signal which is then provided to the SDMAP for precise timing that is synchronized across all base stations in the system, Fig. 1; col 2, lines 55 - 61).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of having satellite transponder with the combined system of IEEE and Martone. One would be motivated to combine these teachings because it can transmit the signals via satellite.
Allowable Subject Matter
7.	Claims 4 - 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632